Opinion
Per Curiam,
We have before us a petition for Allowance of Appeal under Supreme Court Rule 68%, and a petition for Writ of Supersedeas, in the above captioned matter, together with a direct appeal. The Petition and the appeal were brought from an order of the Adams County Branch of the Court of Common Pleas of the 51st Judicial District which affirmed the adjudication of the State Board of Education entered upon the plan of school administrative unit organization submitted by the Adams County Board of School Directors pursuant to the Act of July 8, 1968, P. L. , 24 P.S. §§2400.1 et seq. (Act 150). Section 5 of that Act provides that such an order shall be a “final order.”
For the reasons set forth in our opinion in the Plains Township School District Appeal, 438 Pa. 294, 265 A. 2d 358 (1970), filed concurrently herewith, the Petitions for Allowance of Appeal and for Writ of Supersedeas are dismissed and the Appeal is remitted to the Superior Court: Act of June 24, 1895, P. L. 212, §9, 17 P.S. §194.